OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*1126A determination whether exigent circumstances existed to justify the warrantless entry into the apartment involves a mixed question of law and fact. Where, as here, there exists record support for the Appellate Division’s resolution of this question, the issue is beyond this Court’s power of review (see People v Brown, 95 NY2d 942 [2000]; People v Hallman, 92 NY2d 840 [1998]).
We agree with the Appellate Division that defendant’s remaining contentions lack merit or are unpreserved.
Chief Judge Lippman and Judges Read, Pigott, Rivera and Abdus-Salaam concur; Judges Stein and Fahey taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.